Exhibit 99.4 Brookfield Renewable Energy Partners L.P. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 OUR OPERATIONS We operate our facilities through three regional operating centers in the United States, Canada and Brazil which are designed to maintain and enhance the value of our assets, while cultivating positive relations with local stakeholders. We own and manage 196 hydroelectric generating stations, 11 wind facilities, and two natural gas-fired plants. Overall, the assets we own or manage have 5,900 MW of generating capacity and annual generation exceeding 22,200 GWh based on long-term averages. The table below outlines our portfolio as at June 30, 2013: River Generating Generating Capacity(1) LTA(2)(3) Storage Markets systems Stations Units (MW) (GWh) (GWh) Operating Assets Hydroelectric generation(4) United States 28 Canada 18 32 72 Brazil 24 38 85 N/A 70 Wind energy United States - 8 - Canada - 3 - - 11 - Other - 2 6 - Total from operating assets 70 Assets under construction Hydroelectric generation Canada 1 1 4 45 - Total 71 Total capacity of operating assets is 5,858 MW, and our share after accounting for our partners’ interests is 5,483 MW. Long-term average (“LTA”) is calculated on an annualized basis from the beginning of the year, regardless of the acquisition or commercial operation date. Total long-term average of operating assets is 22,204 and after accounting for our partners’ interests is21,617 GWh. Long-term average is the expected average level of generation, as obtained from the results of a simulation based on historical inflow data performed over a period of typically 30 years. In Brazil, assured generation levels are used as a proxy for long-term average. Brazilian hydroelectric assets benefit from a market framework which levelizes generation risk across producers. The following table presents the annualized long-term average generation of our operating portfolio on a quarterly basis as at June 30, 2013: LTA generation (GWh)(1) Q1 Q2 Q3 Q4 Total Operating Assets Hydroelectric generation(2) United States Canada Brazil(3) Wind energy United States Canada Other Total Long-term average (“LTA”) is calculated on an annualized basis from the beginning of the year, regardless of the acquisition or commercial operation date. Long-term average is the expected average level of generation, as obtained from the results of a simulation based on historical inflow data performed over a period of typically 30 years. In Brazil, assured generation levels are used as a proxy for long-term average. Brazilian hydroelectric assets benefit from a market framework which levelizes generation risk across producers. Statement Regarding Forward-Looking Statements and Use of Non-IFRS Measures This Management's Discussion and Analysis containsforward-looking information within the meaning of Canadian and U.S. securities laws. We may make such statements in this Management's Discussion and Analysis, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission or in other communications - see “Cautionary Statement Regarding Forward-Looking Statements” beginning on page 35. We make use of non-IFRS measures in this Management's Discussion and Analysis- see “Cautionary Statement Regarding Use Of Non-IFRS Measures” beginning on page 36. This Management's Discussion and Analysisand additional information, including our Annual Information Form filed with securities regulators in Canada and our Form 20-F filed with the U.S. Securities and Exchange Commission, are available on our website at www.brookfieldrenewable.com, on SEDAR’s website at www.sedar.com or on EDGAR’s website at www.sec.gov. LETTER TO SHAREHOLDERS I am pleased to report our results for the second quarter and first half of fiscal 2013. Brookfield Renewable is meeting its objectives and more importantly, continues to have very strong growth prospects and opportunities to create meaningful long-term value for shareholders. We are focused on delivering an annual total return to shareholders of 12 to 15 percent over the long term from a high-quality, scalable portfolio of renewable power assets. Our track record as a renewable energy company spans 14 years and over that time we have delivered a 16% total return to shareholders with dividends reinvested. We have achieved this by being patient and disciplined on growth, maintaining substantial liquidity levels, and having a strong focus on operational excellence. This has allowed us to continue to harvest returns from our existing business and development pipeline. Accordingly, we are committed to accretive growth on a per-share basis, over the economic cycle, and this objective permeates every aspect of our operating and investment strategy. In addition, we believe the prospects for the business are as strong as they have ever been, reflecting a number of positive internal and external drivers: Embedded accretive growth. Over the last twelve months we have made significant investments that have grown our installed capacity by approximately 20%, including two large hydroelectric portfolios in Maine and Tennessee, among other hydro and wind assets. These additions to our portfolio were acquired at very attractive prices and moreover, provide significant potential upside to our cash flowsas the U.S. economy continues to strengthen and energy prices ultimately follow suit. With 50% of our current portfolio located in the U.S., we stand to benefit meaningfully from the continued strengthening of the world’s largest economy. Similarly, rising energy prices will help to unlock the value in a good portion of our 1,800 MW development pipeline. A compelling acquisition environment. The favourable market conditions we saw in 2012 - in which we acquired nearly 1,000 MW of high-quality hydro and wind assets – are just as strong today and should allow us to continue to acquire attractive assets for value. Our core markets offer considerable opportunity to acquire operating assets and portfolios from a variety of sellers including, in North America, utilities, industrials, and financial sponsors who are looking to divest for their own reasons – strategic, capital or otherwise. In Brazil, where we are the largest independent owner-operator of small hydro facilities, there continues to be a critical need for new supply (about 5,000 MW per year) to service that country’s rapidly growing economy and emerging middle class. The positive investment environment, combined with a significant development pipeline of hydro projects, positions us extremely well in coming years. New markets potential. While our core markets in Canada, the United States and Brazil remain an important source of future growth, our global mandate has permitted us to turn our attention to promising new markets. One of these markets is Europe, which despite its well-publicized issues, is home to a number of countries whose fiscal situations and energy policies would support renewable energy investment and present a strong value proposition to investors. We are progressing in a measured fashion but believe that capital can be deployed in Europe today in a risk-adjusted and accretive way, to the long-term benefit of our shareholders. Brookfield Renewable Energy Partners L.P - Q2 2013 Management’s Discussion and Analysis - June 30, 2013 Page 1 Strong access to capital. With a focused and determined growth plan, liquidity remains an important element of our strategy and provides us with a high degree of financial flexibility. We are proactive in ensuring we have significant available financial resources – nearly $1 billion currently – while maintaining multiple avenues to access capital markets when desired. The recent increase to our bank credit facilities to nearly $1.3 billion, combined with operating free cash flow and capital from our institutional partners, will give us significant financial flexibility to pursue our growth objectives. Our recent listing on the New York Stock Exchange is expected to diversify our shareholder base and enhance our access to capital globally. Renewables remain a growing asset class. Renewable energy continues to grow around the world and holds significant growth potential as an asset class. The benefits of renewables, including their increasing cost-competitiveness with traditional fossil fuel technologies, positive environmental attributes, supply diversification benefits and more, are being recognized as a critical complement to traditional technologies. Worldwide Renewable Portfolio Standards and initiatives to reduce carbon emissions will continue to support the development of renewables, leading to opportunities to buy or build. Demand for real assets. Our business benefits from a focus on real assets with stable and highly contracted, inflation-protected revenue streams. These assets are financed with fixed, low cost and long-term borrowings providing yet another degree of financial stability and protection. Real assets such as ours have proven their ability to grow in value over time and to generate strong returns in different markets. We remain focused on delivering strong total returns consisting of cash distributions with regular increases, and share price appreciation reflecting underlying growth in the business. This combination of “yield and growth” should continue to provide attractive absolute and relative total returns over time. I look forward to reporting on our continued progress in 2013 and thank you for your ongoing support. Sincerely, Richard Legault President and Chief Executive Officer Brookfield Renewable Energy Partners L.P - Q2 2013 Management’s Discussion and Analysis - June 30, 2013 Page 2 Management’s Discussion and Analysis For the three and six months ended June 30, 2013 HIGHLIGHTS FOR THE THREE MONTHS ENDED JUNE 30, 2013 Financial results Funds from operations totaled $187million for the three months ended June 30, 2013, which was $100million higher year-over-year primarily due to the return to the long-term average conditions and the contribution from assets acquired within the last year. Portfolio growth We acquired the remaining 7% stake in Western Wind and successfully integrated this portfolio of California wind facilities into our platform. Capital markets initiatives We issued C$175 million of Class A Preference Shares with a fixed, annual yield of 5%. We have continued to enhance our liquidity by increasing our revolving credit facilities to $1.3 billion from $990 million. The available liquidity as of the date of this report approximates $1 billion. Our LP Units began trading on the New York Stock Exchange on June 11, 2013, under the symbol BEP. Generation results Total generation was 6,265 GWh for the three months ended June 30, 2013 compared to the long-term average of 6,171 GWh, and to 4,101 GWh for the same period in the prior year. The hydroelectric portfolio continued to benefit from favourable inflows, and results for the quarter were slightly above the long-term average. Generation from existing hydroelectric assets was 4,370 GWh while contributions from recent acquisitions and assets reaching commercial operations within the last year resulted in additional generation of 994 GWh. Generation from the wind portfolio increased compared to the prior year due to contributions from facilities acquired in California. Results for the quarter were essentially in line with long-term average. Generation from existing wind facilities was 581 GWh while contributions from facilities recently acquired in California resulted in additional generation of 156 GWh. Brookfield Renewable Energy Partners L.P - Q2 2013 Management’s Discussion and Analysis - June 30, 2013 Page 3 SUMMARY OF HISTORICAL CONSOLIDATED FINANCIAL AND OTHER INFORMATION Three months ended Jun 30 Six months ended Jun 30 (US$ MILLIONS, UNLESS OTHERWISE STATED) Operational Information(1): Capacity (MW) Long-term average generation (GWh) Actual generation (GWh) Average revenue ($ per MWh) 77 82 78 86 Selected Financial Information: Revenues $ Adjusted EBITDA(2) Funds from operations(2) 87 Net income (loss) 78 (3 ) 28 Distributions per share: Preferred equity(3) General partnership interest in a holding subsidiary held by Brookfield Participating non-controlling interests - in aholding subsidiary - Redeemable/Exchangeable units held by Brookfield Limited partners' equity Jun 30 Dec 31 (US$ MILLIONS, UNLESS OTHERWISE STATED) Balance sheet data: Property, plant and equipment, at fair value $ $ Equity-accounted investments Total assets Long-term debt and credit facilities Deferred income tax liabilities Total liabilities Preferred equity Participating non-controlling interests - in operating subsidiaries General partnership interest in a holding subsidiary held by Brookfield 59 63 Participating non-controlling interests - in a holding subsidiary - Redeemable/Exchangeable units held by Brookfield Limited partners' equity Total liabilities and equity Net asset value(2)(4) $ $ Net asset value per LP Unit(2)(5) $ $ Debt to total capitalization(2) 40
